    Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 1 of 20




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



JOSHUA DONAHUE ET AL.                                 CIVIL ACTION


VERSUS                                                NO: 16-13948


REPUBLIC NATIONAL DISTRIBUTING                        SECTION: “H”
COMPANY, LLC ET AL.



                          ORDER AND REASONS
      Before the Court is Cross Defendant Makar Installations, Inc. (“Makar”)
and Third-Party Defendant Cincinnati Insurance Company’s (“CIC”) Motion
for Summary Judgment (Doc. 394). For the following reasons, Makar and CIC’s
Motion for Summary Judgment is DENIED IN PART and GRANTED IN
PART.


                               BACKGROUND
      This action arises out of injuries suffered by Plaintiff Joshua Donahue
(“Donahue”) while working in Defendant Republic National Distributing
Company, LLC’s (“Republic”) warehouse. In 2015, Republic contracted with
W&H Systems, Inc. (“W&H”) for the construction of a new conveyer system at
its liquor distribution warehouse. As part of this project, W&H contracted with
Steele Solutions, Inc. (“Steele”) to design and install a new mezzanine in the
warehouse. Steele, in turn, subcontracted with Makar for the installation of
the Steele-designed mezzanine. W&H was responsible for installing the
conveyer system that would run through the new mezzanine. W&H

                                       1
       Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 2 of 20




subcontracted with Defendant Darana Hybrid, Inc. (“Darana”) to perform
electrical work on the conveyer system. Darana had a contract with Defendant
American ManPower Services, Inc. (“AMPS”) whereby AMPS provided
laborers to Darana to complete the electrical installation. Donahue was
employed by AMPS for this project.
         Makar began construction of the Steele-designed mezzanine on May 4,
2015 and completed the installation on May 15, 2015. After Makar completed
construction of the Mezzanine and departed Republic’s warehouse, Donahue,
an employee of American ManPower Services, Inc. (“AMPS”), began working
on the electrical installation for the conveyor system. On July 29, 2015,
Donahue was struck in the head by a rotating fan that hung above the old and
new mezzanines. Donahue and his wife, Angela Bolton, (“Plaintiffs”), brought
suit against Republic and the many contractors and subcontractors on the
project.
         On August 21, 2018, Plaintiffs filed their Fourth Supplemental and
Amended Complaint, which included multiple counts of negligence against
Steele, Makar, and five additional defendants for flaws in the design,
construction, and installation of the mezzanine and for failure to guard against
the fan’s hazardous condition. In Steele’s Answer to Plaintiff’s Fourth
Supplemental and Amended Complaint, Steele included a crossclaim against
Makar, alleging that the parties’ subcontract obligated Makar to defend and
indemnify Steele against liability arising out of incidents at the Republic
warehouse.1 Steele also asserted a third-party complaint against CIC,
demanding defense and indemnity as an additional insured in accordance with
the Makar-Steele subcontract.2



1   Doc. 210 at 17.
2   Doc. 210 at 19–21.

                                       2
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 3 of 20




       On January 17, 2020, Steele entered into a settlement with Plaintiffs ,
and Plaintiffs claims against it were dismissed.3 Later that same day, after
finding that Makar did not have a duty to prevent against Donahue’s injury,
this Court entered an Order granting Makar’s Motion for Summary Judgment
and dismissing Makar with prejudice.4 Now that both Steele and Makar are
dismissed from Plaintiffs’ original suit, Makar and CIC move for summary
judgment and ask that this Court to find that Makar and CIC have no
contractual obligation to defend and indemnify Steele, to dismiss Steele’s
claims against them with prejudice, and to award costs in favor of Makar and
CIC.
                                LEGAL STANDARD
       “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.”5 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.”6 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.”7
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor.8 “If the moving party meets the initial



3 See Docs. 377, 379.
4 The Court entered its Order dismissing Makar on January 17, 2020. See Doc. 378. The Court
   subsequently issued its reasons for judgment on January 27, 2020. See Doc. 382.
5 FED. R. CIV. P. 56.
6 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
7 Id. at 248.
8 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).



                                            3
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 4 of 20




burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.”9 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 10
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.”11 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.”12 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.”13
                                LAW AND ANALYSIS
       Before determining what obligations Makar and CIC have to Steele
under the CIC insurance policy and the Steele-Makar subcontracts, the Court
must determine what law applies. In diversity cases, federal courts are bound
by the conflict-of-law rules of the state in which they are sitting.14 Accordingly,
a federal district court sitting in Louisiana is bound to apply Louisiana choice-




9  Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
10 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
11 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

   2004) (internal citations omitted).
12 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
13 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
14 Kozan v. Comstock, 270 F.2d 839 (5th Cir. 1959).



                                              4
       Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 5 of 20




of-law rules.15 Louisiana Civil Code article 3537 specifically addresses which
law applies to issues of conventional obligations. Article 3537 states:
         Except as otherwise provided in this Title, an issue of conventional
         obligations is governed by the law of the state whose policies would
         be most seriously impaired if its law were not applied to that issue.
         That state is determined by evaluating the strength and
         pertinence of the relevant policies of the involved states in the light
         of: (1) the pertinent contacts of each state to the parties and the
         transaction, including the place of negotiation, formation, and
         performance of the contract, the location of the object of the
         contract, and the place of domicile, habitual residence, or business
         of the parties; (2) the nature, type, and purpose of the contract; and
         (3) the policies referred to in Article 3515, as well as the policies of
         facilitating the orderly planning of transactions, of promoting
         multistate commercial intercourse, and of protecting one party
         from undue imposition by the other.

         Steele argues that Wisconsin law should govern as Steele is a Wisconsin
corporation and Wisconsin would receive the benefit of an indemnity agreement
in Steele’s favor. Makar and CIC contend that Louisiana law governs but also
argue that Illinois law, not Wisconsin law, would be the next best alternative.
As neither party fully briefed the choice-of-law issue, and as the facts
surrounding the formation of the subcontracts are deeply contested, an in-depth
choice-of-law analysis at this stage is improper.
         This Court can, however, still address Makar and CIC’s arguments that
do not require a conflict of laws analysis.16 This Court will therefore address the
applicability of the Steele-Makar subcontracts and the effect of Steele’s late
production of the 2008 subcontract. Further, as the laws of Illinois, Wisconsin,


15   Crase v. Astroworld, Inc., 941 F.2d 265 (5th Cir. 1991).
16   See R.R. Mgmt. Co. v. CFS Louisiana Midstream Co., 428 F.3d 214, 222 (5th Cir. 2005)
     (“Where there are no differences between the relevant substantive laws of the respective
     states, there is no conflict, and a court need not undertake a choice of law analysis.”).



                                               5
      Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 6 of 20




and Louisiana do not conflict on the issues of general contractual interpretation
and an insurer’s duty to defend and indemnify,17 and because the parties agree
that Louisiana law should govern interpretation of the insurance contract, this
Court will also define CIC’s obligations to Steele under the CIC policy.


     A. Validity of the Subcontract Agreements
       The Parties dispute the relevance of two documents, both of which are
titled “Subcontract Terms and Conditions” and purport to delineate the
obligations of both Steele and Makar as contractor and subcontractor.
     1. The 2016 Subcontract
       Makar and CIC first request that this Court find that an unsigned
Subcontract Terms and Conditions, dated January 1, 2016, fails to “provide a
contractual duty in the movants to defend and indemnify Steele for its own
negligence.”18 Steele does not dispute that the unsigned, post-dated contract
fails to govern the parties’ obligations in the current matter. Steele explains
that it initially had trouble locating the proper subcontract and only produced
the 2016 subcontract to evidence the contents of the missing document. 19
Having since identified the proper subcontract, Steele does not contest that the
2016 document is now irrelevant. This Court therefore has no trouble finding
the 2016 Subcontract Terms and Conditions inapplicable to the current issue.




17 See Water Well Sols. Serv. Grp., Inc. v. Consol. Ins. Co., 2016 WI 54, 369 Wis. 2d 607, 881
   N.W.2d 285 (explaining Wisconsin law governing insurance policy interpretation and the
   duty to defend); see Illinois State Bar Ass’n Mut. Ins. Co. v. Canulli, 2020 IL App (1st)
   190142, ¶ 21, 150 N.E.3d 140, 145, reh'g denied (May 13, 2020) (explaining Illinois law
   governing insurance policy interpretation and the duty to defend).
18 Doc. 394-1 at 1.
19 See Doc. 406 at 5.



                                              6
        Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 7 of 20




      2. The 2008 Subcontract
          The second agreement, and the agreement that will control this Court’s
analysis, is a “Subcontract Terms and Conditions” dated August 14, 2008, and
signed by Michael Thelen, President of Steele Solutions, and Gil Makaryk, Vice
President of Makar (hereinafter “the Subcontract”). In relevant part, the
Subcontract requires the subcontractor to indemnify, defend, and hold
harmless Steele Solutions from:
          (i)
          All claims, damages, losses, and expenses including, but not
          limited to, attorneys’ fees, arising out of or resulting from
          Subcontractor’s performance of its work under this
          Agreement and each Schedule of Work by, Subcontractor, its
          sub-subcontractors and suppliers, anyone directly or
          indirectly employed by them or anyone for whose acts they
          may be liable, regardless of whether or not such claim,
          damage, loss or expense is caused in part by a party
          indemnified hereunder.
     (ii) All claims, damages, losses and expenses including, but not
          limited to, fines, penalties and attorneys’ fees, arising out of
          or resulting from Subcontractor’s failure to comply with any
          applicable laws, ordinances, rules, regulations or orders in
          connection with each Schedule of Work including, without
          limitation, the Occupational Safety and Health Act of 1970.20
The Subcontract Terms and Conditions also obligates the subcontractor to
obtain insurance, including:
          b) General Liability. Comprehensive general liability insurance
          providing limits for bodily injury with personal injury, including
          coverage for its employees, of $1,000,000.00 for each occurrence
          and $2,000,000.00 in the aggregate; and property damage coverage
          of $1,000,000.00 for each occurrence and $2,000,000.00 in the
          aggregate. The policy must include Steele Solutions, the owner of
          the Project and others, if requested by Steele Solutions, as
          additional insureds and must provide premises-operations,
          elevators, independent contractors, and broad form property
          damage, contractual liability, products and completed operations


20   Doc. 394-5 at 4.

                                          7
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 8 of 20




       coverages (which shall be maintained in force for a period of two
       years after substantial completion of the project for such longer
       period of time as is described in the General Contract). In addition,
       Subcontractor shall maintain an umbrella liability policy in the
       amount of $5,000,000.00 providing the same coverages and with
       the same additional insureds as the basic policy.21

       As evidence that the Subcontract governs the current matter, Steele
looks to a document titled “Schedule of Work” that outlines Makar’s work for
Steele at the Republic facility from May 4, 2015 to May 15, 2015. 22 Critically,
the Schedule of Work states:
      Subject to the terms and conditions as provided herein and in the
      Subcontract Terms and Conditions (the ‘Agreement’) between
      Steele Solutions, Inc. (‘Contractor’) and Makar Installations, Inc.
      (‘Subcontractor’), Subcontractor agrees to furnish the labor,
      material, skill and equipment in accordance with the terms and
      conditions of the Agreement and this Schedule of Work.23
Steele argues that “the Agreement” referenced in the Schedule of Work refers
to the Subcontract. As such, Steele argues that Makar agreed to defend and
indemnify Steele for liability arising out of Donahue’s injury and to list Steele
as an additional insured on its policy with CIC.
       Although the parties spend a significant portion of their briefings
contesting the authenticity of the Subcontract, the issue of the Subcontract’s
validity is preserved for trial. Makar and CIC preface their discussion of the
Subcontract by conceding that “serious questions of fact exist” surrounding the
authenticity and applicability of the Subcontract.24 Acknowledging that the
issue of the Subcontract’s validity is inappropriate for summary judgment,
Makar and CIC assume the “authenticity, admissibility and legal effect of the



21 Id. at 5 (emphasis added).
22 See Doc. 394-8.
23 Id.
24 Doc. 394-1 at 5 n.27.



                                        8
      Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 9 of 20




2008 document” for the limited purpose of their Motion for Summary
Judgment.25 This Court therefore declines to rule on the issue at this time and
will assume that the Subcontract controls the rights of the parties for the
purposes of Makar and CIC’s Motion for Summary Judgment.


     B. The Timing of the Subcontract’s Production
       Although Makar and CIC stipulate to the authenticity and admissibility
of the Subcontract for the purposes of this Motion, they simultaneously argue
that this Court should not look to the Subcontract in evaluating the rights of
the parties. Makar and CIC contend that Steele is bound by the 30(b)(6)
corporate deposition testimony of Steele’s representative, David Douglas, who
testified that he did not know of the whereabouts of the Subcontract and had
conducted an exhaustive search for its location.26 Makar and CIC thus argue
that Steele’s production of the Subcontract after the deposition of David
Douglas constitutes “sandbagging”27 and that this Court should consequently
ignore the Subcontract. Makar and CIC further argue that Steele’s submission
of the affidavit of its CEO, Michael Thelen, who asserts the validity of the
Subcontract, is improper as it contradicts Douglas’s deposition.28 This Court
disagrees.
       Neither Steele’s production of the Subcontract nor Michael Thelen’s
affidavit contradict David Douglas’s testimony. Douglas testified that he
believed the Subcontract existed as he had seen the contract before, but that




25 Id. at 5.
26 See Doc. 402-1.
27 Sandbagging refers to the practice of “deliberately avoid[ing] making the proper objection

   or request” to later claim post-trial error. United States v. Sisto, 534 F.2d 616, 624 n.9 (5th
   Cir. 1976).
28 See Doc. 396-2.



                                                9
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 10 of 20




he was unable to locate it at the time of the deposition.29 In fact, when Makar’s
counsel asked Douglas whether Steele had produced everything in its
possession relating to the Republic project, Steele’s counsel interjected and
asserted that more documents were expected.30 As Douglas consistently
testified that the Subcontract existed, this Court fails to find Douglas’s
testimony inconsistent with either the Subcontract’s production or Michael
Thelen’s affidavit.
         Further, this Court does not find that Steele’s production of the
Subcontract constitutes “sandbagging.” Makar looks to QBE Insurance
Corporation v. Jorda Enterprises, Inc., for the proposition that “a corporation
is bound at trial by a lack of knowledge response at a 30(b)(6) deposition.”31 In
QBE, the court precluded the corporation from testifying on certain subjects at
trial,
     Because the discovery deadline ha[d] expired, because QBE did not
     fulfill its obligation to properly prepare its own designee, because
     QBE waited until the corporate representative deposition began to
     give notice of its designee's partial inadequacy and because its
     designee could have (but did not) review substantially more
     material in order to be a more-responsive witness.
Unlike in QBE, Steele produced the Subcontract less than twenty-four hours
after the corporate deposition, the production happened well before the
discovery deadline, there is no evidence that Steele’s corporate designee
purposefully failed to produce the contract at the deposition, and neither
Makar nor CIC have demonstrated prejudice from the late production. This
Court therefore fails to see why Steele should be estopped from relying on the




29 See Doc. 402-1.
30 See id at 5.
31 277 F.R.D. 676, 681 (S.D. Fla. 2012).



                                           10
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 11 of 20




Subcontract.32


     C. CIC’s Duty to Defend and Indemnify
       Steele argues that the Subcontract and Schedule of Work obligated
Makar to name Steele as an additional insured on its policy with CIC. As
evidence that it was so named, Steele points to a Certificate of Liability
Insurance, dated August 8, 2014, that lists Makar as an insured and Steele as
an additional insured with CIC.33 Although CIC disputes that the Certificate
of Liability evidences actual coverage, Steele and Makar both agree that if
Steele is an additional insured, Steele’s coverage is controlled by the
“Automatic Additional Insured” endorsement to the August 8, 2014 to August
8, 2015 CIC policy (“Additional Insured Endorsement”).34
       The Additional Insured Endorsement defines an additional insured as
including those who the insured is “required to add as an additional insured
on this Coverage Part under: (1) A written contract or agreement . . . but only
with respect to liability arising out of ‘your work’ performed for that additional
insured by you or on your behalf.”35 The endorsement further limits coverage
to the limits “specified in the written agreement or in the Declarations of this
Coverage Part, whichever are less.”36
       CIC first contends that Steele is not an additional insured under CIC’s
policy because Steele failed to produce proof of the required “written
agreement” at the time it made its third-party demand. CIC also argues that,



32 The Court also reminds CIC and Makar that they have already admitted that the issue of
   “whether Steele should be estopped from relying on the Subcontract” is a genuine issue of
   material fact. Doc. 394-1 at 5 n.27.
33 See Doc. 394-9.
34 See Doc. 394-4.
35 See id. at 65.
36 Id. at 66.



                                            11
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 12 of 20




even if Steele is an additional insured, the policy exclusions and Makar’s
dismissal from the lawsuit preclude coverage for Plaintiffs’ claims against
Steele.
     1. Steele’s Status as an Additional Insured
       Under Louisiana law, “[a]n insurance policy is a conventional obligation
that constitutes the law between the insured and insurer, and the agreement
governs the nature of their relationship.”37 Insurance policies, therefore,
“should be construed . . . using the general rules for the interpretation of
contracts” under Louisiana law.38 “The role of the judiciary in interpreting
insurance contracts is to ascertain the common intent of the parties to the
contract.”39 “When the words of an insurance contract are clear and explicit
and lead to no absurd consequences, courts must enforce the contract as
written and may make no further interpretation in search of the parties ’
intent.”40
       Here, the CIC policy is clear and leads to no absurd consequences. The
CIC policy defines an additional insured as including those who Makar is
required to add as an additional insured under a written contract or
agreement. The Subcontract, a written agreement, clearly obligates Makar to
include Steele as an additional insured on its Comprehensive General Liability
policy. This Court therefore has no difficulty finding that Steele is an
additional insured on the CIC policy.
       CIC argues, however, that Steele is not an additional insured because
the “written contract” upon which Steele’s additional insured status is
premised was not produced at the time Steele tendered its defense to CIC. CIC


37 Peterson v. Schimek, 729 So. 2d 1024, 1028 (La. 1999) (citing LA. CIV. CODE art. 1983).
38 Carbon v. Allstate Ins. Co., 719 So. 2d 437, 439 (La. 1998).
39 Id. (citing LA. CIV. CODE art. 2045).
40 Peterson, 729 So. 2d at 1028.



                                             12
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 13 of 20




contends that because Steele was unable to locate the Subcontract when Steele
filed its third-party demand, and because Makar has “consistently denied that
there was a written, signed, contract, and had none among its records,” CIC
“had no basis to conclude that Steele was an additional insured.” 41 CIC
therefore argues that Steele’s claim for defense and indemnity was legally
insufficient “at the time of tender” and cannot be retroactively revived. 42 This
Court disagrees.
       First, it is important to note that CIC cites no law in support of this
proposition, and this Court is not aware of any.43 The duty to defend is not
dependent on the insured’s proof of coverage at the outset of litigation. Rather,
as discussed more fully below, the duty to defend is triggered when the
plaintiff’s complaint shows the possibility of coverage, even if the alleged
insured is later proven to be an uncovered party.44
        A poignant example of this principal is illustrated in Vaughn v.
Franklin.45 In Vaughn, the insurer argued that it had no duty to defend two
parties who would only qualify as additional insureds if they had contracted
with the policyholder to have their fields sprayed with fertilizer.46 Throughout
the litigation, the alleged insureds held the position that they had never made


41 Doc. 394 at 9.
42 See Doc. 402 at 6–7.
43 CIC’s repeated emphasis of the phrase “at the time of the tender of defense” leads this court

   to believe that CIC is referring to Louisiana case law concerning waiver. In Louisiana, an
   insurer can deny coverage on the basis that it did not receive timely notice of an occurrence
   or potential claims if it proves it can show actual prejudice. See Peavey Co. v. M/V ANPA,
   971 F.2d 1168, 1172 (5th Cir. 1992); see also Anco Insulations, Inc. v. Nat’l Union Fire Ins.
   Co. of Pittsburgh, Pa., 787 F.3d 276, 283 (5th Cir. 2015) (finding that the insured breached
   the duty to “tender claims timely” when timely notice of suit was an express condition
   precedent to coverage). Here, however, Steele gave timely notice to CIC of the pending
   lawsuit by way of a third-party demand.
44 Vaughn v. Franklin, 785 So. 2d 79, 84–85 (La. App. 1 Cir. 2001), writ denied, 798 So. 2d

   969 (La. 2001).
45 Id.
46 Id. at 85.



                                              13
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 14 of 20




such a contract with the policyholder.47 The Louisiana First Circuit Court of
Appeal held nonetheless that the insurer was arbitrary in its breach of the duty
to defend.48 In so holding, the court found, in part, that “[t]he fallacy of St.
Paul’s entire argument, however, is that the duty to defend arose when it had
knowledge that (1) it issued a policy of insurance that covered property growers
who contracted with the named insured and (2) the [alleged insured] had been
sued” on that basis.49 Vaughn clearly refutes CIC’s position that evidence of
non-coverage at the outset of litigation disqualifies a party as an additional
insured.50
        Although the facts available to CIC prior to the Subcontract’s production
may evidence CIC’s reasonableness in the event that Steele seeks penalties for
CIC’s failure to timely tender defense,51 they do not affect the validity of CIC’s
obligation. Again, this Court denounces the notion that a temporarily
misplaced contract completely relieves the insurer of its contractual
responsibility.
     2. The Policy Exclusions
       Steele opposes CIC’s reliance on certain policy exclusions to limit CIC’s
duty to defend and indemnify Steele. Specifically, CIC relies on the provisions
excluding bodily injury arising out of the:
       (1) Rendering of, or failure to render, any professional architectural,
           engineering or surveying services, including:


47 Id. at 85–86.
48 Id.
49 Id. at 87.
50 See also Am. Home Assur. Co. v. Czarniecki, 230 So. 2d 253 (1969) (finding that the insurer

   had a duty to defend the driver even though the court ultimately found that driver was not
   a covered party).
51 The trial court can award penalties and attorney’s fees if it finds that the insurer was

   arbitrary and capricious in its breach of the duty to defend. See e.g., Cunard Line Co. v.
   Datrex, Inc., 26 So. 3d. 886, 895 (La. App. 3 Cir. 2009), writ denied, 29 So. 3d 1264 (La.
   2010).

                                             14
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 15 of 20




             (a) The preparing, approving or failing to prepare or approve maps,
                 shop drawings, opinions, reports, surveys, field orders, change
                 orders or drawings and specifications; and
             (b) Supervisory, inspection, architectural or engineering activities;
      (2) Sole negligence or willful misconduct of, or for defects in design
          furnished by the additional insured or its employees.52
Steele does not dispute the applicability of the policy exclusions but rather
argues that the policy exclusions constitute an affirmative defense that CIC
waived when it failed to include them in its Answer.
       Federal Rule of Civil Procedure 8(c) “requires defendants to plead
affirmative defenses with enough specificity or factual particularity to give the
plaintiff fair notice of the defense that is being advanced.” 53 Courts sitting in
diversity must look to substantive state law to determine what constitutes an
affirmative defense.54 With only minor exceptions, Louisiana law defines a
policy exclusion as an affirmative defense that must be specifically plead or
waived.55 However, failure to plead an affirmative defense under Rule 8(c),
unlike under Louisiana law, does not automatically result in waiver. 56 Rather,
Rule 8(c) allows the federal trial court discretion “to determine whether the
party against whom the unpleaded affirmative defense has been raised has
suffered prejudice or unfair surprise.”57
       Although the Court finds that CIC did indeed fail to properly assert the
exclusions as an affirmative defense in its Answer to Steele’s Third-Party
Demand, the Court also finds that Steele was not unfairly prejudiced by CIC’s
failure to do so. In CIC’s Answer, CIC adopted “all answers and defenses



52 Id.
53 Aunt Sally’s Praline Shop, Inc. v. United Fire & Cas. Co., 418 F. App’x 327, 330 (5th Cir.
   2011).
54 Id; LSREF2 Baron, L.L.C. v. Tauch, 751 F.3d 394, 398 (5th Cir. 2014).
55 Aunt Sally’s Praline Shop, Inc., 418 F. App’x at 330.
56 Id.
57 Id.



                                             15
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 16 of 20




contained in Makar Installations, Inc.’s Answer to Plaintiff’s                           Fourth
Supplemental and Amended Complaint as if set forth herein in extenso.” 58 In
Makar’s Answer, Makar’s Fifteenth Defense stated: “Pursuant to Makar’s
subcontract with Steel[e] Solutions, Inc., Steele Solutions provided all design,
plans and materials for construction of the portion of the mezzanine
constructed by Makar and therefore any alleged defect in design or materials
lies solely with Steele Solutions, Inc.”59 Steele does not contest that it was
responsible for the design of the platform, and Steele litigated the extent to
which the design of the platform contributed to Donahue’s injuries at oral
argument and in its briefings.60 Steele therefore cannot claim prejudice or
surprise when CIC alleges that Steele’s activities at the Republic facility fall
within policy exclusions for engineering and design.
       Unlike the cases where the Fifth Circuit has found prejudice, CIC is not
asserting the application of the policy exclusions for the first time at, or near,
trial.61 Rather, like in Williams v. Allstate Indemnity Company, CIC asserted
its reliance on the policy exclusions in a motion for summary judgment where
Steele had two opportunities to refute CIC’s arguments.62 Further, as the
additional insured endorsement is only two pages long and is clearly the
portion of the policy that controls the scope of Steele’s coverage, it “could not
be hidden away only to be pulled out later in a surprising or prejudicial




58 See Doc. 231 at 2 (emphasis omitted).
59 Doc. 216 at 9.
60 See Doc. 324, 372.
61 See, e.g., Aunt Sally’s Praline Shop, Inc.. 418 F. App’x at 330–31.
62 See Williams v. Allstate Indem. Co., No. CIV.A. 07-6796, 2009 WL 723526, at *4 (E.D. La.

   Mar. 19, 2009) (“[A]n affirmative defense is not waived if the plaintiff was not prejudiced
   in its ability to respond. It is notable that in the more than a month since this motion was
   filed, the plaintiff has wholly failed to attack the validity of the exclusion in either of its
   two responsive pleadings.”) (internal citations and quotations excluded).

                                               16
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 17 of 20




manner.”63 This Court therefore finds that CIC did not waive its right to assert
the policy exclusions as limiting its duty to defend and indemnify Steele.
     3. CIC’s Duty to Defend
       An insurer’s duty to defend its insured is broader than its duty to provide
coverage.64 Whether an insurer has a duty to defend is determined by
application of the “eight corners rule,” whereby the court compares the four
corners of plaintiff’s most recently amended complaint to the four corners of
the insurance policy.65 If a liberal reading of the plaintiff’s allegations do not
unambiguously exclude the possibility of coverage under the insurance policy,
then the insured has a duty to defend.66 Thus, even if several of the plaintiff’s
claims are excluded from coverage under the policy, the duty to defend persists
so long as there is at least one claim that is not unambiguously excluded.67
       Looking first to the Additional Insured Endorsement, the CIC policy the
policy limits additional insured coverage to “liability arising out of ‘[Makar’s]
work’ performed for [Steele] by [Makar] or on [Makar’s] behalf.”68 The
endorsement also contains the policy exclusions for engineering and design
services, as more fully explained above. In Plaintiffs’ Fourth Supplemental and
Amended Complaint, Plaintiffs allege that Steele and Makar, along with five
other defendants, are jointly liable for seventeen counts of negligence. 69 Of
these seventeen counts, only one count possibly falls within the policy




63 Levy Gardens Partners 2007, L.P. v. Commonwealth Land Title Ins. Co., 706 F.3d 622, 633
   (5th Cir. 2013).
64 Suire v. Lafayette City-Parish Consol. Gov., 907 So.2d 37, 51 (La. 2005).
65 Maldonado v. Kiewit Louisiana Co., 146 So. 3d 210, 218–19 (La. App. 1 Cir. 2014).
66 Id.
67 Id.
68 See Doc. 394-4 at 65.
69 Doc. 203 at 11.



                                           17
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 18 of 20




exclusions.70 Additionally, as the complaint holds Makar and Steele jointly
liable for all counts of negligence, the complaint does not exclude the possibility
that Steele could be held liable for Makar’s work. As there are sixteen counts
of negligence against Steele that are not unambiguously excluded from the
policy, it is clear that CIC had a duty to defend Steele at the time Plaintiffs
filed their Fourth Supplemental and Amended Complaint.71
       The duty to defend continues until “an event occurs which shows that
coverage is unambiguously excluded.”72 The Additional Insured Endorsement
specifically limits coverage to liability arising out Makar’s work. When this
Court granted Makar’s Motion for Summary Judgment and dismissed Makar
with prejudice, it became clear that any liability owing to Steele could not arise,
in whole or in part, out of Makar’s work.73 “In the absence of an express and
unequivocal statement that a party is to be indemnified for that party’s own
negligence, the contract of indemnification will not be construed to create such
an obligation.”74 To read the insurance policy as continuing to cover Steele after
Makar’s dismissal would be to read the policy as indemnifying Steele for its
own negligence.75 As the Additional Insured Endorsement explicitly excludes
coverage for claims arising from Steele’s “sole negligence,” such a finding is



70  See Doc. 203 at 11 (“i) Designing, constructing, and/or installing scaffolding and/or a
   mezzanine level that cause workers such as Donahue to come in dangerous proximity to
   the rotating blades of an unguarded fixed overhead industrial fan”).
71 See Mossy Motors v. Cameras America, 898 So. 2d 602, 607 (La. App. 4 Cir. 2005) (“The

   duty to defend arises whenever the pleadings against the insured disclose even a possibility
   of liability under the policy.”).
72 Maldonado, 146 So.3d at 221.
73 See id; see also Moore v. Home Depot USA, Inc., 352 F. Supp. 3d 640, 648 (M.D. La. 2018)

   (interpreting a similar policy provision as allowing for additional insured coverage as long
   as the liability is caused at least in part by the insured party).
74 Boykin v. PPG Indus., Inc., 987 So. 2d 838, 843 (La. App. 3 Cir. 2008).
75 See Williams v. Univ. of Louisiana Lafayette, 297 So. 3d 1045, 1051 (La. App. 3 Cir. 2020)

   (finding that summary judgment in favor of the named insured negated the additional
   insured’s possibility of coverage).

                                             18
    Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 19 of 20




clearly contrary to the plain language of the contract. Further, Makar’s
dismissal makes it clear that any liability Steele would have borne at trial
would have arisen out of Steele’s design of the mezzanine and would thus fall
squarely within the policy exclusions.76 It was on January 17, 2020, therefore,
when this Court dismissed Makar, that Steele’s coverage under the policy was
unambiguously excluded, and CIC’s duty to defend Steele was terminated.
   4. CIC’s Duty to Indemnify
        Under Louisiana law, an indemnitee “must show actual liability to
recover.”77 When the claim is based on a written contract, like an insurance
policy, the indemnitee need only show potential liability.78 For Steele to be
reimbursed for the settlement amount with Plaintiffs, Steele would have to
prove that it would have been potentially liable for acts covered by the policy. 79
As discussed above, Makar’s dismissal precluded the possibility of Steele’s
coverage under the policy. “When uncontroverted facts preclude the possibility
of a duty to indemnify, the duty to defend ceases and the duty to indemnify is
negated.”80 This Court therefore finds that CIC has no duty to indemnify Steele
for the settlement expenses paid to Plaintiffs.


   D. Makar’s Duty to Defend and Indemnify
        Louisiana law and Wisconsin law differ in their treatment of indemnity
agreements. Louisiana law treats indemnity agreements as a “specialized form




76See  Doc. 382 (“The undisputed facts demonstrate that: the mezzanine was designed by
   Steele.”); see also Doc. 198 at 16 (asserting that Steele was never at the Republic warehouse
   before, during, or after Makar installed the mezzanine).
77 Chevron Oronite Co., L.L.C. v. Jacobs Field Servs. N. Am., Inc., 951 F.3d 219, 226 (5th Cir.

   2020) (internal quotations omitted).
78 Id. (quoting Vaughn, 785 So. 2d at 87).
79 See Vaughn, 784 So. 2d at 88.
80 Maldonado, 146 So. 3d at 219.



                                              19
     Case 2:16-cv-13948-JTM-JVM Document 413 Filed 09/24/20 Page 20 of 20




of contract which is distinguishable from a liability policy.”81 In Louisiana,
therefore, an indemnitor’s duty to defend and indemnify does not arise until
the indemnitee sustains loss.82 To the contrary, Wisconsin law treats an
indemnitor’s duty to defend similarly to that of an insurer, where the
indemnitor’s duty to defend arises upon the indemnitee’s “‘tender of a claim
against it for acts or omissions that were arguably within the purview of the
[agreement].’”83 As there is a material conflict as to the law that should govern
Makar’s obligations under the indemnity agreement, the Court declines to rule
on the issue at this time.


                                   CONCLUSION
       For the foregoing reasons, Makar and CIC’s Motion for Summary
Judgment is DENIED IN PART and GRANTED IN PART.


                     New Orleans, Louisiana this 24th day of September, 2020.




                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




81 Suire, 907 So.2d at 51.
82 Id.
83 Fabco Equip., Inc. v. Kreilkamp Trucking, Inc., 2013 WI App 141, 352 Wis. 2d 106, 115,

   841 N.W.2d 542, 547 (quoting Estate of Kriefall v. Sizzler USA Franchise, Inc., 2012 WI
   70, 342 Wis.2d 29, ¶ 60, 816, N.W.2d 853).


                                           20
